                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF CALIFORNIA




                                                           JUDGMENT IN A CIVIL CASE
ASSOCIATION FOR ACCESSIBLE
MEDICINES,
                                                         CASE NO: 2:19−CV−02281−TLN−DB
                   v.

XAVIER BECERRA,




    Decision by the Court. This action came before the Court. The issues have been tried,
    heard or decided by the judge as follows:

    IT IS ORDERED AND ADJUDGED

       THAT JUDGMENT IS HEREBY ENTERED IN ACCORDANCE WITH THE
       COURT'S ORDER FILED ON 8/25/2020




                                                    Keith Holland
                                                    Clerk of Court


   ENTERED: August 25, 2020


                                    by: /s/ K. Zignago
                                                          Deputy Clerk
